Citation Nr: 0427655	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, claimed as secondary to service-connected frostbite 
of the feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied, in pertinent part, 
service connection for arthritis.  

As an initial matter, the veteran requested the opportunity 
to present testimony in support of his claim at a personal 
hearing before a Member of the Board.  Such a hearing was 
scheduled for November 2003.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  See 38 C.F.R. 
§ 20.704(c).  His claim will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for arthritis.  According to his April 2002 appeal 
to the Board, he claims that his arthritis affects his feet, 
ankles, right wrist, and hands.  He attributes the arthritis 
to his service-connected frostbite of the feet.  

In September 1999, the veteran underwent VA examinations, to 
include a general examination, examination of the joints, and 
an examination for cold injures.  It was noted that the 
veteran was taking Celebrex for osteoarthritis of the feet, 
and for right wrist pain, stiffness and swelling.  Given that 
the veteran is claiming that his arthritis is related to his 
service-connected frostbite of the feet, the Board finds that 
an additional examination is necessary in order to ascertain 
the nature and etiology of any arthritis.  

The veteran's representative, in his September 2004 informal 
hearing presentation, noted that the veteran is in receipt of 
Social Security benefits.  On review, there is no indication 
that such records have been requested.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. § 3.159(c) (2) (2003).  
Therefore, the RO must obtain all available records relating 
to the veteran's claim for Social Security disability 
benefits.

A March 2002 rating action denied service connection for 
several disabilities, including degenerative disc disease of 
the spine.  The veteran's substantive appeal discusses this 
matter and could be construed as a notice of disagreement.  
Therefore, the Board's jurisdiction has been triggered.  At 
this point, the issue must be REMANDED, per Manlincon v. 
West, 12 Vet. App. 238 (1999), so that the RO can issue a 
statement of the case on the underlying claim itself: 
entitlement to service connection for degenerative disc 
disease of the spine.  In light of this action, there is not 
need to discuss the representative's argument that denying 
service connection for low back disability in March 2002 was 
clearly and unmistakably erroneous.  

The veteran has also argued that he did not receive letters 
from the RO regarding his rights and duties  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify the veteran 1) of the evidence necessary to 
substantiate his claim; 2) of the information and evidence 
that he is responsible for providing; 3) of the evidence that 
VA will attempt to obtain; and 4) request that the veteran 
provide any evidence in his possession that pertains to his 
claim.  See 38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for 
arthritis of multiple and degenerative 
disc disease of the spine.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of any 
arthritis.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should state 
whether any arthritis found is general or 
traumatic in nature, and then provide an 
opinion as to whether any arthritis is 
more likely, less likely, or as likely as 
not related to service-connected 
frostbite of the feet.  

4.  Thereafter, the RO should re-
adjudicate the veteran's claims of 
service connection for arthritis and 
degenerative disc disease of the spine 
taking into consideration the newly 
obtained social security records and 
examination report.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response, and the veteran is 
notified that in order to perfect an 
appeal regarding the claim of service 
connection for degenerative disc disease 
of the spine, he must file a timely 
substantive appeal.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




